DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 17-20 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2019 / 0058649 A1) (hereinafter “Qi”) in view of Gan et al. (US 2020/0145885 A1) (hereinafter “Gan”) 

Regarding Claim 1, A shared network processing unit, comprising: (Qi teaches in FIG. 1, virtualized computing environment 100 includes multiple hosts, such as host - A 110A, host - B 110B and host - C 110C that are inter - connected via Network management entity 170/180(=core network). Host - A 110A supports VM1 131 and VM3 133; host - B 110B supports VM4 134 and VM6 136(=NPUs))
a first network port configured to provide a first network interface for;(Qi teaches in [0020]- For example, a control - plane channel (=first network interface) may be established between SDN controller 170 and host 110A / 110B / 110C using Transmission Control Protocol (TCP) over Secure Sockets Layer (SSL)). [0018] Packets are received from, or sent to, each virtual machine via an associated logical port. Logical ports 161 – 166(=first network port) are associated with respective virtual machines 131 – 136(=NPUs)). 
a processor configured with processor-executable instructions to perform operations comprising: 
providing a virtualization platform coupled to the first; executing a plurality of virtual network processing unit (NPU) modules, each of the plurality of virtual NPU modules providing network processing unit functionality for a corresponding one of the plurality of network operators, wherein each of the plurality of virtual NPU modules executes within a container within the virtualization platform, and (Qi teaches in [0016]- Hardware resources may be emulated using virtual machine monitors (VMMs) 141-146 , which may be considered as part of corresponding virtual machines 131-136(=plurality of virtual network processing unit (NPU) modules).[0019]- SDN manager 180 and SDN controller 170 are example network management entities(=plurality of network operators) that facilitate implementation of software - defined networks in virtualized computing environment 100(=VMs 131-136 being part of environment 100)),
executing a virtual switch configured to pass message data and control information between each of the plurality of network operators and a corresponding one of the plurality of network processing unit modules via the first network interface and to pass message data and control information between each of the plurality of network processing unit modules.(Qi teaches, [0017 ] Hypervisor 114A / 114B / 114C implements virtual switch 116A / 116B / 116C(=executing virtual switch) and logical distributed router ( DR ) instance 118A / 118B / 118C to handle egress packets from , and ingress packets to(=data and control information between SDN controller 170 as in [0020]) , corresponding virtual machines 131 – 136(=NPUs) located on logical overlay networks).




Qi does not teach, a second network port configured to provide a second network interface for data and command messages to each of a plurality of small cells; providing a virtualization platform coupled to the second network ports; wherein the network processing unit functionality comprises translation of packet payload information between a first packet format for each of the plurality of network operators and; a second packet format for a corresponding one of the plurality of small cells; and a corresponding one of a plurality of small cells via the second network interface.
Gan teaches, a second network port configured to provide a second network interface for data and command messages to each of a plurality of small cells; and (Fig1, connection 130c_x or 130d_y (=second network ports) between device-140 and small cell-120_x and 120_y (plurality of small cells).
providing a virtualization platform coupled to the second network ports; ([0025]- Thus, the small cell only sees the instruction gathering device 140 rather than the virtual cells provided by the instruction gathering device 140 being,1400 or 1402(=providing a virtualization platform) using connection 130c_x and 130c_y (=second network ports)).
wherein the network processing unit functionality comprises translation of packet payload information between a first packet format for each of the plurality of network operators and; a second packet format for a corresponding one of the plurality of small cells; ([0026]- The virtual cells 1400 and 1402(=plurality of virtual NPU modules) ,part of device-140(=container, virtualization platform )also partially replace the contents of the reply packets sent from the core network device 160 (=providing network processing unit functionality of first packet )adaptively ,and then transmit the modified reply packets to the corresponding small cells(=translation of packet payload information).
and a corresponding one of a plurality of small cells via the second network interface. (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, , a second network port configured to provide a second network interface for data and command messages to each of a plurality of small cells; providing a virtualization platform coupled to the second network ports; wherein the network processing unit functionality comprises translation of packet payload information between a first packet format for each of the plurality of network operators and; a second packet format for a corresponding one of the plurality of small cells; and a corresponding one of a plurality of small cells via the second network interface as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 2, The shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations such that 
executing each of the plurality of network processing unit modules comprises: executing an operations, administration and management (OAM) interface configured to convey management plane traffic between a corresponding network operator; and (Qi teaches, Fig3 and [0035]- management plane traffic data from SDN manager-180 in steps 310-320 passed through manager-170 in steps 3270 to virtual hosts 110-A/B housing virtual machines-134-136 and virtual switches 116A-C)
Qi does not teach, and the corresponding small cell; executing a fronthaul interface configured to convey data plane and control plane traffic between the corresponding network operator and the corresponding small cell 
Gan teaches, and the corresponding small cell ;executing a fronthaul interface configured to convey data plane and control plane traffic between the corresponding network operator and the corresponding small cell (Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402 which conveys reply packet to small cell.[0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells , and the small cell gateway(=front haul interface) is connected to the core network device to decrease the connections to the core network device.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, and the corresponding small cell; executing a fronthaul interface configured to convey data plane and control plane traffic between the corresponding network operator and the corresponding small cell as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 3, The shared network processing unit of claim 2, wherein the processor is further configured with processor-executable instructions to perform operations such that each OAM interface executes within a container within the virtualization platform (Qi teaches [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182 , SDN controller 170 using central control plane module 172 , and host 110A / 110B / 110C using hypervisor 114A / 114B / 114C or more particularly LCP agent 119A / 119B / 119C ( local control plane ) and virtual switch 116A / 116B / 116C ( data plane )(=virtualization platform)).
Qi does not teach, and fronthaul interface.
Gan teaches, and fronthaul interface (Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402(=virtualization cell) which conveys reply packet to small cell. In [0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells, and the small cell gateway (=front haul interface) is connected to the core network device to decrease the connections to the core network device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, and fronthaul interface as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 6, The shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations comprising: 
receiving data plane or control plane traffic from one of the plurality of network operators via the first network interface; (Qi teaches, [0020] and Fig3- To send and receive the control information, each host 110A / 110B / 110C may implement local control plane (LCP) agent 119A / 119B / 119C (=first network interface) to interact with central control plane module 172 on SDN controller 170);
processing the data plane or control plane traffic in one of the plurality of virtual NPU modules corresponding to that network operator; and 36Attorney Docket No.: 204848(Qi teaches, in Fig2- is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100);
directing via the virtual switch the data or control plane traffic from the one of the plurality of network operators associated with the virtual NPU module  (Qi teaches in 36Attorney Docket No.: 204848 [0031]- Configuration information 192 / 194 may be generated and sent to cause LCP agent 119A / 119C to configure a data plane component (e.g., virtual switch 116A / 116C ) to perform traffic flow monitoring and to generate report information).
Qi does not teach, via a fronthaul interface and to the corresponding one of the plurality of small cells; via the second network interface.
Gan teaches, via a fronthaul interface (Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402 which conveys reply packet to small cell. In [0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells, and the small cell gateway (=front haul interface) is connected to the core network device to decrease the connections to the core network device).
to the corresponding one of the plurality of small cells; via the second network interface. (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, via a fronthaul interface and to the corresponding one of the plurality of small cells; via the second network interface as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 7, The shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations comprising: 
receiving management plane traffic from one of the plurality of network operators via the first network interface; (Qi teaches [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182, SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C (= virtual host for virtual machines 134-136 as explained in [0026])
processing the management plane traffic via an operations, administration and management (OAM) interface in one of the plurality of virtual NPU modules corresponding to that network operator; and (Qi teaches Fig2 and Fig3 is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100.
directing via the virtual switch the data or control plane traffic from the one of the plurality of network operators associated with the virtual NPU module. (Qi teaches [0035]- SDN controller 170 using central control plane module 172 , and host 110A / 110B / 110C using virtual switch 116A / 116B / 116C ( data plane).
Qi does not teach, to the corresponding one of the plurality of small cells and via the second network interface.
Gan teaches, to the corresponding one of the plurality of small cells and via the second network interface.(Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402 which conveys reply packet to small cell.[0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells , and the small cell gateway(=front haul interface) is connected to the core network device to decrease the connections to the core network device). (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, to the corresponding one of the plurality of small cells and via the second network interface as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 8, Qi does not teach, The shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations comprising: receiving user equipment message data from the corresponding one of the plurality of small cells; processing the user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to a corresponding network controller device of one of the plurality of network operators via the first network interface.
Gan teaches, the shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations comprising: 
receiving user equipment message data from the corresponding one of the plurality of small cells; (Fig2 shows steps S230 and S246, user device connecting to small cell and receiving connection request from user device)
processing the user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and (Fig2 shows steps S230-S234)
directing the user equipment message data from the one of the plurality of virtual NPU modules to a corresponding network controller device of one of the plurality of network operators via the first network interface. (Fig2 shows steps S236-S240).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, The shared network processing unit of claim 1, wherein the processor is further configured with processor-executable instructions to perform operations comprising: receiving user equipment message data from the corresponding one of the plurality of small cells; processing the user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to a corresponding network controller device of one of the plurality of network operators via the first network interface as taught by Gan as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 9, A method of managing communications performed by a shared network processing unit (NPU), comprising: 37Attorney Docket No.: 204848 (Qi teaches in Fig2 and Fig3)
presenting to each of a plurality of network controller devices an interface to a corresponding one of a plurality of virtual NPU modules each executing within a container within a virtualization platform, wherein each virtual NPU module enables one of the plurality of network controller devices; and (Qi teaches in [0016]- Hardware resources may be emulated using virtual machine monitors (VMMs) 141-146 , which may be considered as part of corresponding virtual machines 131-136(=plurality of virtual network processing unit (NPU) modules).[0019]- SDN manager 180 and SDN controller 170 are example network management entities(=plurality of network operators) that facilitate implementation of software - defined networks in virtualized computing environment 100(=VMs 131-136 being part of environment 100)),
directing, via a virtual switch, communications between each of the plurality of network controller devices and a corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules.(Qi teaches, [0017 ] Hypervisor 114A / 114B / 114C implements virtual switch 116A / 116B / 116C(=executing virtual switch) and logical distributed router ( DR ) instance 118A / 118B / 118C to handle egress packets from , and ingress packets to(=data and control information between SDN controller 170 as in [0020]) , corresponding virtual machines 131 – 136(=NPUs) located on logical overlay networks).
Qi does not teach, to communicate with a corresponding one of a plurality of small cells, and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells.
Gan teaches, to communicate with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells.([0026]- The virtual cells 1400 and 1402(=plurality of virtual NPU modules) ,part of device-140(=container, virtualization platform )also partially replace the contents of the reply packets sent from the core network device 160 (=providing network processing unit functionality of first packet )adaptively ,and then transmit the modified reply packets to the corresponding small cells(=translation of packet payload information). In [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). Subsequently, the selected virtual cell 1400 or 1402 transmits the control packet to core network device 160(=1400 and 1402 executing a virtual switch) using connection 1402c and 1400c (=first network interfaces).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, to communicate with a corresponding one of a plurality of small cells, and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 10, The method of claim 9, wherein directing, via a virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells comprises: 
receiving data plane or control plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches, [0020] and Fig3- To send and receive the control information, each host 110A / 110B / 110C may implement local control plane (LCP) agent 119A / 119B / 119C (=first network interface) to interact with central control plane module 172 on SDN controller 170);
processing the data plane or control plane traffic in the one of the plurality of virtual NPU modules corresponding to that network controller device; and (Qi teaches, in Fig2- is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100);
directing via the virtual switch the data plane or control plane traffic from the one of the plurality of network controller devices to the corresponding associated with the virtual NPU module via a second network interface. (Qi teaches in 36Attorney Docket No.: 204848 [0031]- Configuration information 192 / 194 may be generated and sent to cause LCP agent 119A / 119C to configure a data plane component (e.g., virtual switch 116A / 116C) to perform traffic flow monitoring and to generate report information).
Qi does not teach, via a fronthaul interface and one of the plurality of small cells.
Gan teaches, via a fronthaul interface and one of the plurality of small cells (Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402 which conveys reply packet to small cell.[0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells , and the small cell gateway(=front haul interface) is connected to the core network device to decrease the connections to the core network device). In [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, via a fronthaul interface and one of the plurality of small cells as taught by Gan add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 11, The method of claim 9, wherein directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 
receiving management plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182, SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C (= virtual host for virtual machines 134-136 as explained in [0026])
processing the management plane traffic via an operations, administration and management (OAM) interface in the one of the plurality of virtual NPU modules corresponding to that network controller device; and (Fig2 and Fig 3 is a flowchart of example process-200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100).
directing via the virtual switch the management plane traffic from the one of the plurality of network controller devices to the associated with the virtual NPU module. ([0035]- SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C using virtual switch 116A / 116B / 116C (data plane).
Qi does not teach, to the corresponding one of the plurality of small cells and via a second network interface.
Gan teaches, to the corresponding one of the plurality of small cells and via a second network interface. (In [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, to the corresponding one of the plurality of small cells and via a second network interface as taught by Gan add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 12, Qi does not teach, The method of claim 9, wherein directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: receiving user equipment message data from the corresponding one of the plurality of small cells; processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface.
Gan teaches, the method of claim 9, wherein directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises:
receiving user equipment message data from the corresponding one of the plurality of small cells; (Fig2 shows steps S230 and S246, user device connecting to small cell and receiving connection request from user device)
processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and (Fig2 shows steps S230-S234)
directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface Fig2 shows steps S236-S240).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, the method of claim 9, wherein directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: receiving user equipment message data from the corresponding one of the plurality of small cells; processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 13, A non-transitory processor-readable medium having stored thereon processor- executable instruction configured to cause a processing device in a shared network processing unit (NPU) to perform operations comprising: (Qi teaches in [0042] NPU structure)
presenting to each of a plurality of network controller devices an interface to a corresponding one of a plurality of virtual NPU modules each executing within a container within a virtualization platform, wherein each virtual NPU module enables one of the plurality of network controller devices to communicate, (Qi teaches in [0016]- Hardware resources may be emulated using virtual machine monitors (VMMs) 141-146 , which may be considered as part of corresponding virtual machines 131-136(=plurality of virtual network processing unit (NPU) modules).[0019]- SDN manager 180 and SDN controller 170 are example network management entities(=plurality of network operators) that facilitate implementation of software - defined networks in virtualized computing environment 100(=VMs 131-136 being part of environment 100)),
directing, via a virtual switch, communications between each of the plurality of network controller devices and a corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules. (Qi teaches, [0017] Hypervisor 114A / 114B / 114C implements virtual switch 116A / 116B / 116C (=executing virtual switch) and logical distributed router (DR) instance 118A / 118B / 118C to handle egress packets from, and ingress packets to (=data and control information between SDN controller 170 as in [0020]), corresponding virtual machines 131 – 136(=NPUs) located on logical overlay networks).
Qi does not teach, with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells; 
Gan teaches, with a corresponding one of a plurality of small cells; (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). 
and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells.([0026]- The virtual cells 1400 and 1402(=plurality of virtual NPU modules) ,part of device-140(=container, virtualization platform )also partially replace the contents of the reply packets sent from the core network device 160 (=providing network processing unit functionality of first packet )adaptively ,and then transmit the modified reply packets to the corresponding small cells(=translation of packet payload information).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells; as taught by Gan to add small cells as second network interface where core network had ability to control aspects of small cell functions using virtual network processor.

Regarding Claim 14, The non-transitory processor-readable medium of claim 13, wherein the stored processor-executable instructions are further configured to cause a processor of a wireless device to perform operations such that directing, via a virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells comprises: 
receiving data plane or control plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches, [0020] and Fig3- To send and receive the control information, each host 110A / 110B / 110C may implement local control plane (LCP) agent 119A / 119B / 119C (=first network interface) to interact with central control plane module 172 on SDN controller 170);
processing the data plane or control plane traffic in the one of the plurality of virtual NPU modules corresponding to that network controller device; and (Qi teaches, in Fig2- is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100);
40Attorney Docket No.: 204848 directing via the virtual switch the data plane or control plane traffic from the one of the plurality of network controller devices to the corresponding associated with the virtual NPU module,(Qi teaches in 36Attorney Docket No.: 204848 [0031]- Configuration information 192 / 194 may be generated and sent to cause LCP agent 119A / 119C to configure a data plane component (e.g., virtual switch 116A / 116C) to perform traffic flow monitoring and to generate report information).
Qi does not teach, via a fronthaul interface and one of the plurality of small cells and via a second network interface.
Gan teaches, via a fronthaul interface and one of the plurality of small cells and via a second network interface.(Fig 2 steps S240- S244 core network conveys core reply packet using virtual cells 100 and 1402 which conveys reply packet to small cell.[0020]- a small cell gateway is used to gather and accommodate the S1 / NG interfaces of small cells , and the small cell gateway(=front haul interface) is connected to the core network device to decrease the connections to the core network device).  [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, via a fronthaul interface and one of the plurality of small cells and via a second network interface as taught by Gan add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 15, The non-transitory processor-readable medium of claim 13, wherein the stored processor-executable instructions are further configured to cause a processor of a wireless device to perform operations such that directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 
receiving management plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182, SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C (= virtual host for virtual machines 134-136 as explained in [0026])
processing the management plane traffic via an operations, administration and management (OAM) interface in the one of the plurality of virtual NPU modules corresponding to that network controller device; and (Fig2 and Fig3 is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100).
directing via the virtual switch the management plane traffic from the one of the plurality of network controller devices associated with the virtual NPU module. ([0035]- SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C using virtual switch 116A / 116B / 116C (data plane).
Qi does not teach, to the corresponding one of the plurality of small cells and via a second network interface 
Gan teaches, to the corresponding one of the plurality of small cells and via a second network interface (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, to the corresponding one of the plurality of small cells and via a second network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 16, Qi does not teach, The non-transitory processor-readable medium of claim 13, wherein the stored processor-executable instructions are further configured to cause a processor of a wireless device to perform operations such that directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 41Attorney Docket No.: 204848 receiving user equipment message data from the corresponding one of the plurality of small cells; processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface.
Gan teaches, The non-transitory processor-readable medium of claim 13, wherein the stored processor-executable instructions are further configured to cause a processor of a wireless device to perform operations such that directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 41Attorney Docket No.: 204848
receiving user equipment message data from the corresponding one of the plurality of small cells; (Fig2 shows steps S230 and S246, user device connecting to small cell and receiving connection request from user device)
processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and (Fig2 shows steps S230-S234)
directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface (Fig2 shows steps S236-S240).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, The non-transitory processor-readable medium of claim 13, wherein the stored processor-executable instructions are further configured to cause a processor of a wireless device to perform operations such that directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 41Attorney Docket No.: 204848 receiving user equipment message data from the corresponding one of the plurality of small cells; processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 17, A shared network processing unit, comprising: (Qi teaches in FIG. 1, virtualized computing environment 100 includes multiple hosts, such as host - A 110A, host - B 110B and host - C 110C that are inter - connected via Network management entity 170/180(=core network). Host - A 110A supports VM1 131 and VM3 133; host - B 110B supports VM4 134 and VM6 136(=NPUs))
means for presenting to each of a plurality of network controller devices an interface to a corresponding one of a plurality of virtual NPU modules each executing within a container within a virtualization platform, wherein each virtual NPU module enables one of the plurality of network controller devices; and (Qi teaches in [0016]- Hardware resources may be emulated using virtual machine monitors (VMMs) 141-146 , which may be considered as part of corresponding virtual machines 131-136(=plurality of virtual network processing unit (NPU) modules).[0019]- SDN manager 180 and SDN controller 170 are example network management entities(=plurality of network operators) that facilitate implementation of software - defined networks in virtualized computing environment 100(=VMs 131-136 being part of environment 100)),
means for directing, via a virtual switch, communications between each of the plurality of network controller devices and a corresponding one of the plurality of virtual NPU module and between each of the plurality of virtual NPU modules (Qi teaches, [0017 ] Hypervisor 114A / 114B / 114C implements virtual switch 116A / 116B / 116C(=executing virtual switch) and logical distributed router ( DR ) instance 118A / 118B / 118C to handle egress packets from , and ingress packets to(=data and control information between SDN controller 170 as in [0020]) , corresponding virtual machines 131 – 136(=NPUs) located on logical overlay networks).
Qi does not teach, to communicate with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells and a corresponding one of the plurality of small cells.
Gan teaches, to communicate with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells.([0026]- The virtual cells 1400 and 1402(=plurality of virtual NPU modules) ,part of device-140(=container, virtualization platform )also partially replace the contents of the reply packets sent from the core network device 160 (=providing network processing unit functionality of first packet )adaptively ,and then transmit the modified reply packets to the corresponding small cells(=translation of packet payload information). In [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface). Subsequently, the selected virtual cell 1400 or 1402 transmits the control packet to core network device 160(=1400 and 1402 executing a virtual switch) using connection 1402c and 1400c (=first network interfaces).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, , to communicate with a corresponding one of a plurality of small cells; and wherein each virtual NPU module provides to each corresponding network controller device functionality comprising translation of packet payload information between a first packet format for each of the plurality of network controller devices and a second packet format for a corresponding one of the plurality of small cells as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 18, The shared network processing unit of claim 17, wherein means for directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 
means for receiving management plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches in [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182, SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C (= virtual host for virtual machines 134-136 as explained in [0026])
means for processing the management plane traffic via an operations, administration and management (OAM) interface in the one of the plurality of virtual NPU modules corresponding to that network controller device; and (Qi teaches in Fig2 and Fig3 is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100).
means for directing via the virtual switch the management plane traffic from the one of the plurality of network controller devices associated with the virtual NPU module. ([0035]- SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C using virtual switch 116A / 116B / 116C (data plane).
Qi does not teach, to the corresponding one of the plurality of small cells and via a second network interface.
Gan teaches, to the corresponding one of the plurality of small cells and via a second network interface. (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, to the corresponding one of the plurality of small cells and via a second network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Regarding Claim 19, The shared network processing unit of claim 17, wherein means for directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 
means for receiving management plane traffic from one of the plurality of network controller devices via a first network interface; (Qi teaches [0035]- FIG-3 may be performed by SDN manager 180 using management plane module 182, SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C (= virtual host for virtual machines 134-136 as explained in [0026]). 
means for processing the management plane traffic via an operations, administration and management (OAM) interface in the one of the plurality of virtual NPU modules corresponding to that network controller device; and Fig2 and Fig3 is a flowchart of example process 200 for a network management entity to configure traffic flow monitoring in virtualized computing environment 100).
means for directing via the virtual switch the management plane traffic from the one of the plurality of network controller devices to the corresponding one of the associated with the virtual NPU module ([0035]- SDN controller 170 using central control plane module 172, and host 110A / 110B / 110C using virtual switch 116A / 116B / 116C (data plane).
Qi does not teach plurality of small cells associated with the virtual NPU module via a second network interface.
Gan teaches, plurality of small cells associated with the virtual NPU module via a second network interface. (in [0022]- [0025]- device 140 forwards the control packet received from the small cell 120_x and 120_y (=plurality of small cells) to a selected virtual cell 1400 or 1402(=plurality of network processing modules) using connection 130c_x and 130c_y (=second network interface).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, plurality of small cells associated with the virtual NPU module via a second network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.



Regarding Claim 20, The shared network processing unit of claim 17, wherein means for directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules 43Attorney Docket No.: 204848 and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: 
means for receiving user equipment message data from the corresponding one of the plurality of small cells; (Fig2 shows steps S230 and S246, user device connecting to small cell and receiving connection request from user device)
 means for processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and (Fig2 shows steps S230-S234)
means for directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface. (Fig2 shows steps S236-S240).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, The shared network processing unit of claim 17, wherein means for directing, via the virtual switch, communications between each of the plurality of network controller devices and the corresponding one of the plurality of virtual NPU modules 43Attorney Docket No.: 204848 and between each of the plurality of virtual NPU modules and the corresponding one of the plurality of small cells further comprises: means for receiving user equipment message data from the corresponding one of the plurality of small cells; means for processing user equipment message data in the one of the plurality of virtual NPU modules associated with the corresponding one of the plurality of small cells; and means for directing the user equipment message data from the one of the plurality of virtual NPU modules to the corresponding one of the plurality of network controller devices via a first network interface as taught by Gan to add small cells to be controlled by network controller using a virtual machine to scale wireless network management.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2019 / 0058649 A1) (hereinafter “Qi”) in view of Gan et al. (US 2020/0145885 A1) (hereinafter “Gan”) in further view of 
Bugenhagen et al. (US 2016/0337206A1) (hereinafter “Bugenhagen”)
Regarding Claim 4, Qi in view of Gan does not teach, the shared network processing unit of claim 1, wherein the first network port is an Ethernet port configured to be coupled to a plurality of network operators via an external network.
Bugenhagen teaches, the shared network processing unit of claim 1, wherein the first network port is an Ethernet port configured to be coupled to a plurality of network operators via an external network ([0046]-The network traffic between the network switch and the host computing system, comprises at least one of one or more attributes of an Ethernet frame).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi in view of Gan, the shared network processing unit of claim 1, wherein the first network port is an Ethernet port configured to be coupled to a plurality of network operators via an external network as taught by Bugenhagen to incorporate ethernet port facility to encompass standardization.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2019 / 0058649 A1) (hereinafter “Qi”) in view of Gan et al. (US 2020/0145885 A1) (hereinafter “Gan”) in further view of 
Sindhu et al. (US 2018/0241696 A1) (hereinafter “Sindhu”)
Regarding Claim 5, Qi does not teach, the shared network processing unit of claim 1, wherein the second network port is at least one PCIe port configured to be coupled to a plurality of small cells.
Gan teaches, the shared network processing unit of claim 1, wherein the second network port configured to be coupled to a plurality of small cells (Fig1, connection 130c_x or 130d_y (=second network ports) between device-140 and small cell-120_x and 120_y (plurality of small cells).
Sindhu teaches, is at least one PCIe port ([0013] FIG 3A is a block diagram illustrating in further detail an example implementation of a server having one or more peripheral component interconnect express (PCIe) based host network accelerators).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qi, the shared network processing unit of claim 1, wherein the second network port is at least one PCIe port configured to be coupled to a plurality of small cells as taught by Gan and Sindhu to incorporate PCIe port facility to encompass standardization.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478 

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478